UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7322



RAY THOMAS,

                                            Petitioner - Appellant,

          versus


LLOYD L. WATERS, Warden; ATTORNEY GENERAL FOR
THE STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CA-03-413-MJG)


Submitted: February 12, 2004              Decided:   February 20, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ray Thomas, Appellant Pro Se. Mary Ann Rapp Ince, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Ray Thomas seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

An appeal may not be taken from the final order in a § 2254

proceeding unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).

       By failing to assert on appeal any of the claims that were

raised and rejected by the district court, Thomas has failed to

demonstrate     that    reasonable       jurists   would   find    that   his

constitutional claims are debatable and has waived his right to

challenge the district court’s denial of § 2254 relief.             4th Cir.

R. 34(b). Moreover, we decline to address the issues Thomas raises

for the first time on appeal.         See Muth v. United States, 1 F.3d

246, 250 (4th Cir. 1993) (holding that claims raised for the first

time    on   appeal    will   not   be    considered   absent     exceptional

circumstances).


                                     - 2 -
     Accordingly,      we    deny   a   certificate        of   appealability     and

dismiss the appeal.          We dispense with oral argument because the

facts   and   legal    contentions      are     adequately      presented    in   the

materials     before   the    court     and     argument    would   not     aid   the

decisional process.



                                                                          DISMISSED




                                        - 3 -